DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Tepe on December 10, 2021.
The application has been amended. Please amend the claim listing filed October 4, 2021 as follows.
Please amend claim 12 as follows:
12. (Currently Amended) The method according to claim 5, said administering being carried out before, after, or during a second treatment, said second treatment being selected from 
Please amend claim 16 as follows:
16. (Currently Amended) The method of claim 12, said second treatment being substrate reduction therapy comprising administration of one or more of eligustat and miglustat.
Cancel claim 18.

Please amend claim 19 as follows:
19. (Currently Amended) The method of claim [[18]] 17, said lysosomal storage disease being selected from globoid cell leukodystrophy, GM2 gangliosidosis, Niemann-Pick C, mucopolysaccharidoses, Fabry, Tay-Sachs, Sandhoff, Hypercholesterolemia, Gaucher’s Disease, and combinations thereof.  
Please amend claim 20 as follows:
20. (Currently Amended) The method according to claim [[18]] 17, said A8 peptide being administered in an amount sufficient to reduce complement activation. 
Please amend claim 21 as follows:
21. (Currently Amended) The method according to claim [[18]] 17, said A8 peptide being administered in an amount sufficient to reduce circulating levels of inflammatory cytokines and chemokines. 
Please amend claim 22 as follows:
22. (Currently Amended) The method according to claim [[18]] 17, said A8peptide being administered in an amount sufficient to reduce inflammation in one or both of brain and lung tissue. 
Please amend claim 23 as follows:
23. (Currently Amended) The method according to claim [[18]] 17, said administering being carried out before, after, or during a second treatment, said second treatment being selected from 


Please amend claim 24 as follows:
24. (Currently Amended) A method of treating Gaucher’s disease in an individual in need thereof, comprising administering an A8 peptide to said individual, said individual having one or more clinical signs selected from hepatosplenomegaly, anemia, thrombocytopenia, bone defects, or a combination thereof. 
Please amend claim 25 as follows:
25. (Currently Amended) The method according to claim 24, said A8 peptide being administered in an amount sufficient to reduce complement activation. 
Please amend claim 26 as follows:
26. (Currently Amended) The method according to claim 24, said A8 peptide being administered in an amount sufficient to reduce circulating levels of inflammatory cytokines and chemokines. 
Please amend claim 27 as follows:
27. (Currently Amended) The method of claim 24, said administering being carried out before, after, or during a second treatment, said second treatment being selected from 
Please amend claim 28 as follows:
28. (Currently Amended) The method according to claim 24, said A8 peptide being administered in an amount sufficient to reduce inflammation in one or both of brain and lung tissue.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest administering a C5aR antagonist to an individual with a lysosomal storage disease that displays the clinical signs of one or more of hepatosplenomegaly, anemia, thrombocytopenia, or bone defects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658